Exhibit 12.2 2/20/2010 GEORGIA POWER COMPANY Computation of ratio of earnings to fixed charges plus preferred and preference dividend requirements for the five years ended December 31, 2009 Year ended December 31, 2005 2006 2007 2008 2009 EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ 1,197,831 $ 1,236,845 $ 1,262,232 $ 1,410,963 $ 1,244,272 Interest expense, net of amounts capitalized 297,313 319,894 345,538 347,419 387,759 AFUDC - Debt funds 11,812 12,354 28,469 39,609 39,790 Earnings as defined $ 1,506,956 $ 1,569,093 $ 1,636,239 $ 1,797,991 $ 1,671,821 FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ 215,264 $ 217,954 $ 270,429 $ 325,774 $ 372,998 Interest on affiliated loans 68,735 87,672 65,769 22,574 13,097 Interest on interim obligations 0 0 8,463 3,114 538 Amort of debt disc, premium and expense, net 17,109 17,054 18,431 19,994 20,329 Other interest charges 8,017 9,571 10,915 15,571 20,587 Fixed charges as defined 309,125 332,251 374,007 387,027 427,549 Tax deductible preferred dividends 268 12 0 0 0 309,393 332,263 374,007 387,027 427,549 Non-tax deductible preferred and preference dividends 3,125 4,827 6,006 17,381 17,381 Ratio of net income before taxes to net income x 1.602 x 1.562 x 1.499 x 1.533 x 1.497 Preferred and preference dividend requirements before income taxes 5,006 7,540 9,003 26,645 26,019 Fixed charges plus preferred and preference dividend requirements $ 314,399 $ 339,803 $ 383,010 $ 413,672 $ 453,568 RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED AND PREFERENCE DIVIDEND REQUIREMENTS 4.79 4.62 4.27 4.35 3.69
